DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al (US 2007/0025441) and further in view of Nishida (US 2009/0268820). 
For claim 1, Ugur et al teach an image processing device comprising: 
a multimedia IP including a plurality of IP cores, at least one of which processes image data to generate source data (e.g. figure 1a, 1b, “processing System/Device 100” which include e.g. Image Cap./Module 221, also see paragraph 85); 
a frame buffer compressor shared by the plurality of IP cores and configured to compress the source data to generate compressed data (e.g. figures 1b, figure 2, 
a memory coupled to the frame buffer compressor and accessed by the multimedia IP through the frame buffer compressor, the memory configured to store the compressed data (e.g. paragraph 92, figure 2, buffer 320), 
wherein the frame buffer compressor includes a quantization module which performs quantizing on the source data to generate recon data (e.g. paragraph 92, figure 2, “Quantizing 410”), and a prediction module which executes intra-prediction on the recon data to generate prediction data (e.g. paragraph 92, “Intra-Frame Prediction 423”).
Ugur et al also teach wherein the source data comprises a plurality of source pixel data (e.g. paragraph 95, 4x4 pixel sub-blocks or 16X16 pixel sub-block also see paragraph 97, abstract).
Ugur et al do not further disclose the quantization module is configured to perform a division operation on each of the plurality of source pixel data using a predefined, constant, quantization coefficient as a divisor to generate the recon data which correspond to quotients obtained by the division operation. 
Nishida teaches the quantization module is configured to perform a division operation on each of the plurality of source pixel data using a predefined, constant, quantization coefficient as a divisor to generate the recon data which correspond to quotients obtained by the division operation (e.g. paragraph 33, “…quantization in which coefficient of the DCT-processed pixel block is divided by a divisor… expressing the DCT coefficient only by the quotient…”). It would have been obvious to one ordinary 
For claim 3, Ugur et al teach the compressed data comprises the predefined quantization coefficient (e.g. abstract, “quantization parameter for encoding”, also see paragraph 1, “…video encoders capable for generating compressed video bitstream”, also see paragraph 13). 
For claim 9, Ugur et al teach the prediction data comprises a plurality of prediction pixel data, the frame buffer compressor further comprises an entropy encoding module which performs entropy encoding on the prediction data based on an entropy frequency of the plurality of prediction pixel data to generate entropy data (e.g. figure 2, “Entropy Coding 440), and the entropy frequency is calculated based on a number of prediction pixel data having the same value among the plurality of prediction pixel data (e.g. paragraphs 92, 97: 16x16 pixel macroblocks). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al and Nishida, as applied to claims 1, 3 and 9 above, and further in view of Gharavi-Alkhansari et al (US 2012/0219231). 
For claim 10, Ugur et al and Nishida do not further disclose a padding module which adds zero data to the entropy data to generate padding data having a predefined size. Gharavi-Alkhansari et al teach a padding module which adds zero data to the entropy data to generate padding data having a predefined size (e.g. paragraph 61). It . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al, Nishida and Gharavi-Alkhansari et al, as applied to claims 1, 3 and 9-10 above, and further in view of Jax et al (US 2013/0215972). 
For claim 11, Ugur et al, Nishida and Gharavi-Alkhansari et al do not further disclose a CRC module which adds a CRC code to the padding data for verifying an error of the compressed data, and the CRC module generates the CRC code based on the source data. Jax et al teach a CRC module which adds a CRC code to the padding data for verifying an error of the compressed data, and the CRC module generates the CRC code based on the source data (e.g. paragraph 63). It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to incorporate the teaching of Jax et al into the teaching of Ugur et al, Nishida and Gharavi-Alkhansari et al compute error check independently for each signal frame to obtain very high compression efficiency (e.g. paragraph 63, Jax et al). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al and Nishida, as applied to claims 1, 3 and 9 above, and further in view Park et al (US 2007/0189382)
the recon data comprises a plurality of recon pixel data, wherein the prediction module includes reference pixel data and residual pixel data, and wherein  is configured to determine  the reference pixel data from one or more recon pixel data of the plurality of recon pixel data, and set differences between each of remaining parts of the plurality of recon pixel data and a corresponding one of the reference pixel data as  the residual pixel data. Park et al teach a plurality of recon pixel data, wherein the prediction module includes reference pixel data and residual pixel data, and wherein is configured to determine  the reference pixel data from one or more recon pixel data of the plurality of recon pixel data, and set differences between each of remaining parts of the plurality of recon pixel data and a corresponding one of the reference pixel data as  the residual pixel data (e.g. paragraph 55: The estimator/predictor 102 also calculates and outputs pixel estimator values (i.e., pixel difference values) of the current block from pixel values of the reference block”)It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Park et al into the teaching of Ugur et al  and Nishida for high-efficiency coding (e.g. paragraph 33, Nishida).
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484